DETAILED ACTION
This office action is responsive to the preliminary amendment filed 4/2/2020.  As directed, claims1-20 have been canceled and claims 21-35 have been added.  Thus claims 21-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-30 and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berthon-Jones (5,560,354).
Regarding claim 21, Berthon-Jones teaches the mouthpiece (figs. 2-5) delivering gas to a user (col. 1 lines 5-15), comprising an outer flap (42) made of a flexible material (col. 4 lines 35-
Regarding claim 22, Berthon-Jones discloses a connector portion (top planar region of connector 48 adjacent inlet 50) constructed from a hard plastics material (col. 4 lines 39-40).
Regarding claim 23, Berthon-Jones discloses the stiffer member (48, 50) comprises an inlet (50) configured to be connected to a breathing gas source (col. 5 lines 45-60).
Regarding claim 24, Berthon-Jones discloses the outer flap (42) is configured to be fluidly connectable to a breathing gas source (i.e. ambient).

Regarding claim 26, Berthon-Jones discloses the nose flap (44) is a blocking member (col. 6 lines 25-35 discloses a seal).
Regarding claim 27, Berthon-Jones discloses the nose flange (44) defines a nasal outlet (52) directing flow of gas to user’s airways.
Regarding claim 28, Berthon-Hones discloses the extra oral flap is shaped to provide a substantially airtight seal in use (col. 6 lines 25-35).
Regarding claim 29, Berthon-Jones discloses the stiffer member comprises a hard ring (50) adapted for connection to a source of breathing gases. 
Regarding claim 30, Berthon-Jones discloses the nose flap (44) is vertically above the hard ring (when mask is proximal side up).
Regarding claim 32, Berthon-Jones discloses the inlet (50) comprises a circular cross section (*as shown the inlet is a cylindrical tube) and is disposed at a distal portion (exterior distal end)  of the mouthpiece).
Regarding claim 33, Berthon-Jones discloses the nose flap (44) is integral with the extra oral flap (46) (as shown, the mask is formed as a unit).
Regarding claim 34, Berthon-Jones discloses the extra oral flap (46) comprises a wide-open end (as shown, the open end is wide).
Regarding claim 35, Berthon-Jones discloses the extra oral flap (46) defines a perimeter surrounding user’ mouth in use (col. 6 lines 25-40).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berthon-Jones in view of Raje (2003/0075180).
Regarding claim 31, Berthon-Jones substantially teaches the claimed invention except for an elbow connector fluidically connected to the inlet and configured to swivel about an axis of the inlet.  However, Raje teaches in fig. A12-F3,F38-F40 an elbow connector (200) fluidically connected to the inlet (100) and configured to swivel about an axis of the inlet ([0161]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the inlet tube of Berthon-Jones with a swivel connector as taught by Raje to provide the advantage of enhanced patient maneuverability and comfort.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785